DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-11, in the reply filed on 10/4/21 is acknowledged.  The traversal is on the ground(s) that the inventions “are not distinct inventions as a set”; “the products are related 42”; and that “it is believed that during the search process, the examiner will find sufficient inter connections between the three described product’. This is not found persuasive because, while the distinct invention are directed to related products the products are distinct in that they have different designs. Applicant has disclosed various alternative designs which are patentably distinct regardless of whether they have the same intended use. Finally, a burden of search is not determined only on the class that multiple inventions are classified but rather (a) the inventions have acquired a separate status in the art in view of their different classification (including class and subclass); (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or, (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Ritchison on 1/27/22.
The application has been amended as follows: Cancel claims 12-18.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed ammunition packaging and loading device made of durable materials comprised of: (a) pair of mirror imaged side rails each of the pair of side rails with a left and right side and a top pushing end and a bottom cup end, each of the pair of the mirror imaged side rails further comprised with a living hinge and a channel along one side of the pair of side rails and a set of inter-lockable male and female snaps along an entire length of an opposite side of the pair of side-rails on each of the snap sides further comprised with a set of teeth flaps having structure to engage with a pusher and the bottom cup comprised with a slot opening; (b) the pusher forcing the ammunition from the top end of the side-rails toward the bottom cup of the side-rails, the pusher comprised with a sliding end structure to engage the channel of the pair of sliding rails, an open aperture to engage the snaps of the pair of sliding rails, a saddle for a thumb of an operator to move the pusher, a flat member and a strengthening rib; and (c) a removable tab placed in the slot opening of the bottom cup for partial loading of a magazine wherein the ammunition packaging and loading device called a “Pack and Load” utilize the pusher and rapidly fill the magazine with ammunition rounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641